Case 3:19-cV-00303-.]CH Document 10 Filed 04/22/19 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

Civil Action No. 3:19»cv~303
STAG ARMs, LLC,

Plaintiff,
v. April 22, 2019

SoL lelCTos ARMs, LLC, and TACTICAL
SUPERIORETY, INC., d/b/a TACT:CAL
SUPERIORFFY, INC./SoL leiC'rUs ARMs,

Defendants.

 

 

MO'I`ION FOR ADMISSION PR() HAC VICE
The Plaintiff, Stag Arms, LLC, moves the admission of John D. Giampolo, pro hac vice,
to represent the Plaintiff in all aspect of this litigation

l. The address for Attorney John D. Giampolo, Ice Miller, LLP, 1500 Broadway,
29th Floor, New York, Nevv York 10036, telephone number: (212) 824-4950.

2. Attorney Giampolo is a member in good standing of the Bar of the State of New
York and also the U.S. District Couit for the District ofNeW Yorl<.

3. Attorney Giainpolo has not been denied admission nor disciplined by this Court
or any other Cotu‘t. Attorney Giampolo acquired a detailed knowledge and familiarity With the
facts and circumstances pertaining to the Plaintii"t’s cause of action and the Plaintiff desires to
have him represent it in the instant lawsuit

4. For all of the above reasons and those set forth in Attorney Giampolo’s Afiidavit,

good cause exists to admit A Attorney Giampolo pro hac vice to represent Stag Arni, LLC.

 

Case 3:19-cV-00303-.]CH Document 10 Filed 04/22/19 Page 2 of 5

Motion for Pro Hac Vice.doc

Respectfully submitted,

By: /s/ James M. Nu,<.zent

.lames M. Nugent ct08822

HARLOW, ADAMS & FRIEDMAN, P.C.
One NeW Haven Avenue, Suite 100
Milford, CT 06460

Telephone: (203) 878~0661

Facsimile: (203) 878»9568

E-Mail: jmn@guidproguo.com

 

Case 3:19-cV-00303-.]CH Document 10 Filed 04/22/19 Page 3 of 5

CERTIFICATION OF SERVICE

This is to certify that a copy of the foregoing Corporate Disclosure Statement of Stag
Arnis, LLC Was filed and served upon all counsel of record via the Court’s CM/ECF system.

/s/ l ames M. Nugent
James M. Nugent

l

 

Case 3:19-cV-00303-.]CH Document 10 Filed 04/22/19 Page 4 of 5

UNITED STA'I`ES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

Civii Action No. 3:19~cv-303
STAG ARMS, LLC,

Plaintiff,
v. April 16, 2019

SOL WVICTUS ARMS, LLC, and
TACTICAL SUPERIORITY, lNC., d/b/'a
TACTICAL SUPERIORITY, lNC./SOL
lNVlC'l"US ARMS,

Det`endants.

 

 

AFFIDAVIT IN SUPPORT OF AI)MISSION PR() HAC VICE

STATE OF NEW YORK
COUNTY OF SS:

1, lohn D. Giampolo, being duly sworn hereby depose and state:

1. 1 am over the age of 18 years and believe in the obligations of an oath.

2. l am an attorney duly licensed to practice law before the courts of the State of
New Yori< and before the United States District Court for the Southern District of New York. 1
was admitted to the bar in New Yorl< on luiy 19, 2005 and have practiced continuously sincel

3. 1 make this affidavit in support of my application for admission pro hac vice to
this Couit in the case of Stag Arms, LLC v. Sol Invictus Arms, LLC, et al. The following is of
my own knowledge and, if called upon, l would and could testify competently thereto.

4. l am employed by the law firm of ICE MILLER, LLP, attorneys for Stag Arms,
LLC, in the above captioned matter. ICE MILLER, LLP has an office located at 1500

Broadway, 29th Floor, New Yorl<, New Yorl< 10036. Telephone 212-824»4950; Fax 212~824-

4951; Eniail ioha.giampolo@icemi_ller.com.

 

Case 3:19-cV-00303-.]CH Document 10 Filed 04/22/19 Page 5 of 5

5. 1 have not had nor do l have any grievance proceedings pending against nie, l
have never been denied admission to practice law, repriinanded, suspended, or placed on inactive
status, nor have l been disbarred, nor resigned from the practice of law. l have not been
convicted cfa crime.

6. l respectfully request admission pro hac vice for the limited purpose of handling
litigation aspects of the case captioned above due to my prior representation of and familiarity
With the business of Stag Arms, LLC.

7. l have carefully reviewed the jurisdictional provision of Title 23 U.S.C., the F.R.
Civ. Pro. and the F.R. Crini. Pro. and the local rules of this Court.

8. Attomey 1 ames M. Nugent of the firm of l~larlow, Adams & Friedman, One New
Haven Avenue, Suite 100, l\/lilford, CT 06460 Wili act as local counsel in this case and will be
present at all proceedings, will sign ali pleadings, briefs and other papers filed with the court and
will further assume farther responsibility for them and for the conduct of the case and my
activities in it should this motion be granted

WHEREFORE, l respectfully request the Court grant my motion for admission

pro hac vice

 

Conunissioner of the Superior Court/
Notary Public

Commission expires:

 

FITZGERALD ANGRAND
Notary Pub|ic\ Stafe of New Ycrk
Regilstration'#OZAN6366954
Qualificd fn Westchester County
Commission Expires Nov. 6, 2021

 

 

 

 

